DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end of the outflow section distal from the transition section not being lower than a free edge of at least one of native valve leaflets (claim 20) and the end of the outflow section distal from the transition section being situated between a free edge of an anterior leaflet and an anterior portion of the annulus, and is axially close to a free edge of a posterior leaflet (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what, if any, additional structural limitations the parameters, set forth in claims 20 and 21, impart on the structure of the final device/stent.  The parameters set forth in claims 20 and 21 seem to merely be reciting functional language/intended use, without adding/disclosing any structural limitations that would be needed to meet said functional language/intended use. Therefore, the claims are found to be indefinite since one having ordinary skill in the art would not be apprised of the scope of the invention/claim, since it is not clear what the metes and bounds of the claims are.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 17, 18, 20, 21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vidlund et al. (US PG Pub. 2014/0214159), hereinafter Vidlund.
Regarding claims 1 and 18, Vidlund discloses a stent (112), illustrated in Figure 68, configured to support a mitral valve prosthesis ([0484], Lines 1-3), the stent having a contracted configuration for delivery and an expanded configuration for deployment ([0486]), wherein the 

    PNG
    media_image1.png
    318
    393
    media_image1.png
    Greyscale

Regarding claim 2, Vidlund discloses the stent according to claim 1, wherein the mesh structure of the inflow section (228) comprises a plurality of first mesh cells (FMS) which are arranged in one row and of a same size, illustrated in Figure 68 and modified figure 68, above.
Regarding claim 3, Vidlund discloses the stent according to claim 1, wherein the mesh structure of the inflow section (228 & 116) comprises a plurality of first mesh cells (FMS) at 
Regarding claim 12, Vidlund discloses the stent according to claim 1, wherein the mesh structure of the inflow section (228) comprises a plurality of first mesh cells (FMS), and the mesh structure of the transition section (226a) comprises a plurality of second mesh cells (SMS), and the transition section (226a) and the inflow section (228) are connected, illustrated in Figure 68 and modified figure 68, above; and though it is not specifically disclose the first and second mesh cells having annular connecting members/threaded holes, wherein screws are inserted through each of the annular connecting members/threaded holes in order to connect the transition and inflow sections, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary sill in the art before the effective fling date do the invention to determine an appropriate means/form of connecting the transition and inflow sections, including the first and second mesh cells having annular connecting members/threaded holes, wherein screws are inserted through each of the annular connecting members/threaded holes in order to connect the transition and inflow sections, as claimed; since doing so amounts to a mere matter of substitution of known means/forms, in the art, of connecting multiple portions/parts of a stent structure. Furthermore, neither the claim nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the transition and inflow sections being connected by screws, as opposed to any other means/form of connection.
Regarding claim 17, Vidlund discloses the stent according to claim 1, wherein the mesh structure of the outflow section (226b) comprises a plurality of third mesh cells (TMS) which are 
Regarding claims 20 and 21, Vidlund discloses the stent according to claim 1, and inasmuch only the final structure of the device/apparatus bears patentable weight, function/intended use being taken into account to the extent that it limits the final structure of the device/apparatus, the stent of Vidlund meets all the structural limitations of the finished/final device/stent, as set forth in the claims, and would be capable of, i.e. has the physical/structural ability to, meet the claimed function/intended use of having an end of the outflow section distal from the transition section not be lower than a free edge of at least one of native valve leaflets, and situated between a free edge of an anterior leaflet and an anterior portion of the annulus, and is axially close to a free edge of a posterior leaflet.  Furthermore, any adjustment in size/length of the outflow section, and/or the stent, of Vidlund would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 23 and 25, Vidlund discloses a mitral/tricuspid valve prosthesis (110), illustrated in Figure 68, comprising a valve assembly and a stent (112), configured to support a mitral or tricuspid valve prosthesis ([0366], Lines 1-4 & [00484], Lines 1-3); the stent having a contracted configuration for delivery and an expanded configuration for deployment ([0486]), wherein the stent (112) comprises, along an axial direction thereof, an inflow section (228 & 116), a transition section (226a), an outflow section (226b), the transition section (226a) having two ends respectively connected to the inflow section (228) and to the outflow section (226b); the inflow section (228 & 116) is located, when in the expanded configuration, upstream of the 
Regarding claims 24 and 26, Vidlund discloses the mitral and tricuspid valve prosthesis according to claims 24 and 25, wherein the valve assembly (118) comprises a prosthetic leaflet (120) and a skirt (124/134) in connection with the prosthetic leaflet; the prosthetic leaflet (120) is secured to both of the transition section and the outflow section; the skirt is secured to each of the inflow section, the transition section and the outflow section, example illustrated in Figures 1-2A ([0396]; [0397]; [0399], Lines 1-7 & [0487]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund as applied to claim 1 above, and in view of Geitz et al. (US PG Pub. 2011/0270405), hereinafter Geitz.
Regarding claims 7-9, Vidlund discloses the stent according to claim 1, wherein the transition section (226a) comprises a plurality of second mesh cells (SMS) which are arranged in one or more rows, illustrated in Figure 68 and modified figure 68, above; but does not specifically disclose the inflow and transition sections are connected by braiding, such that the filaments of the inflow section are wound around apices of at least some of the second mesh cells, at an end of the transition section proximal to the inflow section.
However, Geitz teaches a stent (20), illustrated in Figure 4, in the same field of endeavor, wherein the stent (20) has a first region (22) which is connected to a second region (24) by 
In view of the teachings of Geitz, it would have been obvious to one having ordinary sill in the art before the effective fling date do the invention for the inflow and transition sections, of the stent of Vidlund, to be connected to each other by braiding, such that the filaments of the inflow section are wound around apices of the second mesh cells, at an end of the transition section proximal to the inflow section; since doing so amounts to a mere matter of substitution of one known way in the art for connecting multiple portions/parts of a stent structure, for another known way in the art (as taught by Geitz).  Furthermore, neither the claim nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the transition and inflow sections being connected by braiding, such that the filaments of the inflow section are wound around apices of the second mesh cells of the transition section, as opposed to any other means/form of connection.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund as applied to claim 1 above, and in view of Granada et al. (US PG Pub. 2016/0158000), hereinafter Granada.
Regarding claims 11, 14 and 15, Vidlund discloses the stent according to claim 1, wherein the mesh structure of the inflow section (228) comprises a plurality of first mesh cells (FMS), and the mesh structure of the transition section (226a) comprises a plurality of second mesh cells (SMS), and the transition section (226a) and the inflow section (228) are fixedly connected, illustrated in Figure 68 and modified figure 68, above; but does not specifically disclose the first and second mesh cells having annular connecting members/holes, and having 
However, Granada teaches a stent frame for a prosthetic valve, in the same field of endeavor, wherein portions (3, 122 & 222) of the stent frame have annular connecting members/holes (26, 116 & 226, respectively), illustrated in Figures 3 and 9, wherein connecting features/rivets are inserted through each of the annular connecting members/holes in order to connect the portions of the stent frame ([0059]).
In view of the teachings of Granada, it would have been obvious to one having ordinary sill in the art before the effective fling date do the invention for the first and second mesh cells, of the stent of Vidlund, to have annular connecting members/holes, and further having connecting features/rivets which are inserted through each of the annular connecting members/holes such as to fixedly connect the transition and inflow sections; since doing so amounts to a mere matter of substitution of one known way in the art for connecting multiple portions/parts of a stent structure, for another known way in the art (as taught by Granada).  Furthermore, neither the claim nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the transition and inflow sections being connected by rivets, as opposed to any other means/form of connection.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund as applied to claim 1 above, and in view of Zukowski (US PG Pub. 2014/0142684).
Regarding claims 14 and 16, Vidlund discloses the stent according to claim 1, wherein the mesh structure of the inflow section (228) comprises a plurality of first mesh cells (FMS), and the mesh structure of the transition section (226a) comprises a plurality of second mesh cells (SMS), and the transition section (226a) and the inflow section (228) are connected, illustrated in 
However, Zukowski teaches a stent frame (100), in the same field of endeavor, illustrated in Figures 1A and 1B, which can be used in a prosthetic valve ([0018], Last 4 Lines), wherein the stent frame (100) has multiple portions (120/130) which are connected to one another by a connecting feature/interconnection (150A/15B), which is a sheet-like member made of a macromolecular material ([0017]).
In view of the teachings of Zukowski, it would have been obvious to one having ordinary sill in the art before the effective fling date do the invention for the stent of Vidlund to have a connecting feature/sheet-like macromolecular material member to connect the transition and inflow sections, since doing so amounts to a mere matter of substitution of one known way in the art for connecting multiple portions/parts of a stent structure, for another known way in the art (as taught by Zukowski).  Furthermore, neither the claim nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the transition and inflow sections being connected by a connecting feature which is a macromolecular sheet-like material member, as opposed to any other means/form of connection.

Claims 1-3, 12, 17, 18, 20, 21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li (WO 2015/179473), as disclosed in the IDS dated 02/12/2021.
Regarding claims 1 and 18, Li discloses a stent (300), illustrated in Figure 3A, configured to support a mitral valve prosthesis, the stent (300) having a contracted configuration for delivery and an expanded configuration for deployment ([0023], Lines 1-5), wherein the stent 

    PNG
    media_image2.png
    568
    675
    media_image2.png
    Greyscale

Regarding claim 2, Li discloses the stent according to claim 1, wherein the mesh structure of the inflow section (340) comprises a plurality of first mesh cells (342) which are arranged in one row and of a same size, illustrated in Figure 3A.
Regarding claim 3, Li discloses the stent according to claim 1, wherein the mesh structure of the inflow section (340) comprises a plurality of first mesh cells (cells in section 342 and 344) at least some of which are different in axial length from others, illustrated in Figure 3A (to clarify the first mesh cells in portion 342 of the inflow section are smaller in size than the first mesh cells in portion 344 of the inflow section).
Regarding claim 12, Li discloses the stent according to claim 1, wherein the mesh structure of the inflow section (340) comprises a plurality of first mesh cells (42), and the mesh structure of the transition section (330a) comprises a plurality of second mesh cells (SC), and the transition section (330a) and the inflow section (340) are connected, illustrated in Figure 3A and modified figure 3A, above; and though it is not specifically disclose the first and second mesh cells having annular connecting members/threaded holes, wherein screws are inserted through each of the annular connecting members/threaded holes in order to connect the transition and inflow sections, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Li discloses that the first mesh cells/inflow section (342/340) can be connected to the transition section (330a), at an inflow end (310) by any suitable means/method ([0027], Lines 16-19).  Thus, it would have been obvious, and well within the capability of one having ordinary sill in the art before the effective fling date do the invention to determine an appropriate means/form of connecting the transition and inflow sections, including the first and second mesh cells having annular connecting members/threaded holes, wherein screws are inserted through each of the annular connecting members/threaded holes in order to connect the transition and inflow sections, as claimed; since doing so amounts to a mere matter of substitution of known means/forms, in the art, of connecting multiple portions/parts of a stent structure. Moreover, neither the claim nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the transition and inflow sections being connected by screws, as opposed to any other means/form of connection.
Regarding claim 17, Li discloses the stent according to claim 1, wherein the mesh structure of the outflow section (330b) comprises a plurality of third mesh cells (TC) which are arranged in one row and are arranged in connection with each other, illustrated in Figure 3A and modified figure 3A, above.
Regarding claims 20 and 21, Li discloses the stent according to claim 1, and inasmuch only the final structure of the device/apparatus bears patentable weight, function/intended use being taken into account to the extent that it limits the final structure of the device/apparatus, the stent of Li meets all the structural limitations of the finished/final device/stent, as set forth in the claims, and would be capable of, i.e. has the physical/structural ability to, meet the claimed function/intended use of having an end of the outflow section distal from the transition section not be lower than a free edge of at least one of native valve leaflets, and situated between a free edge of an anterior leaflet and an anterior portion of the annulus, and is axially close to a free edge of a posterior leaflet.  Furthermore, any adjustment in size/length of the outflow section, and/or the stent, of Li would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 23 and 25, Li discloses a mitral/tricuspid valve prosthesis, illustrated in Figures 3A and 3B, comprising a stent (300) and a valve assembly configured to support a mitral or a tricuspid valve prosthesis ([0017], Lines 21-25; [0023] & [0042], Lines 3-6), the stent (300) having a contracted configuration for delivery and an expanded configuration for deployment ([0023], Line 3), wherein the stent (300) comprises, along an axial direction thereof, an inflow section (340), a transition section (330a), an outflow section (33b), the transition section (330a) having two ends respectively connected to the inflow section (340) and to the outflow section (330b); the inflow section (340) is located, when in the expanded configuration, upstream of the outflow section (330b) with respect to a blood flow direction, and extends along the axial direction of the stent away from the transition section and flares out, illustrated in Figures 3A, 3B and modified figure 3A, above; the inflow section (340) has a mesh structure formed by braided filaments ([0027], Lines 3-6); the transition and outflow sections (330) have mesh structures formed by cutting tubes, illustrated in Figure 3A ([0037], Lines 6-8); the mesh structure of the inflow section is configured to cover an atrioventricular orifice and further extend from an annulus (VA) over at least part of an atrium (122) when the stent has been deployed and is in the expanded configuration, illustrated in Figure 3B.
Regarding claims 24 and 26, Li discloses the mitral and tricuspid valve prosthesis according to claims 24 and 25, wherein the valve assembly comprises a prosthetic leaflet and a skirt/cuff in connection with the prosthetic leaflet; the prosthetic leaflet is secured to both of the transition and outflow sections (330); the skirt/cuff/covering is secured to each of the inflow section, the transition section and the outflow section ([0023], Last 3 Lines; [0025], Lines 4-6; [0026], Lines 1-5 & [0030], Lines 7-9).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and in view of Geitz.
Regarding claims 7-9, Li discloses the stent according to claim 1, wherein the transition section (330a) comprises a plurality of second mesh cells (SC) which are arranged in one row, illustrated in Figure 3A and modified figure 3A, above; but does not specifically disclose the inflow and transition sections are connected by braiding, such that the filaments of the inflow section are wound around apices of at least some of the second mesh cells, at an end of the transition section proximal to the inflow section.  Though Li does disclose that the first mesh cells/inflow section (342/340) can be connected to the transition section (330a), at an inflow end (310) by any suitable means/method ([0027], Lines 16-19).  
However, Geitz teaches a stent (20), illustrated in Figure 4, in the same field of endeavor, wherein the stent (20) has a first region (22) which is connected to a second region (24) by braiding, such that the filaments (50b) of the second region (24) are wound around apices of cells, of the first region (22), located proximal to the second section, illustrated in Figure 4 ([0044], Lines 7-10).
In view of the teachings of Geitz, it would have been obvious to one having ordinary sill in the art before the effective fling date do the invention for the inflow and transition sections, of the stent of Li, to be connected to each other by braiding, such that the filaments of the inflow section are wound around apices of the second mesh cells, at an end of the transition section proximal to the inflow section; since doing so amounts to a mere matter of substitution of one known way in the art for connecting multiple portions/parts of a stent structure, for another known way in the art (as taught by Geitz).  Furthermore, neither the claim nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the transition and inflow sections being connected by braiding, such that the filaments of the inflow section are wound around apices of the second mesh cells of the transition section, as opposed to any other means/form of connection.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and in view of Granada.
Regarding claims 11, 14 and 15, Li discloses the stent according to claim 1, wherein the mesh structure of the inflow section (340) comprises a plurality of first mesh cells (342), and the mesh structure of the transition section (330a) comprises a plurality of second mesh cells (SC), and the transition section (330a) and the inflow section (340) are fixedly connected, illustrated in Figure 3A and modified figure 3A, above; but does not specifically disclose the first and second mesh cells having annular connecting members/holes, and having connecting features/rivets which are inserted through each of the annular connecting members/holes in order to fixedly connect the transition and inflow sections. Though Li does disclose that the first mesh cells/inflow section (342/340) can be connected to the transition section (330a), at an inflow end (310) by any suitable means/method ([0027], Lines 16-19).  
	However, Granada teaches a stent frame for a prosthetic valve, in the same field of endeavor, wherein portions (3, 122 & 222) of the stent frame have annular connecting members/holes (26, 116 & 226, respectively), illustrated in Figures 3 and 9, wherein connecting features/rivets are inserted through each of the annular connecting members/holes in order to connect the portions of the stent frame ([0059]).
	In view of the teachings of Granada, it would have been obvious to one having ordinary sill in the art before the effective fling date do the invention for the first and second mesh cells, of the stent of Li, to have annular connecting members/holes, and further having connecting features/rivets which are inserted through each of the annular connecting members/holes such as to fixedly connect the transition and inflow sections; since doing so amounts to a mere matter of substitution of one known way in the art for connecting multiple portions/parts of a stent structure, for another known way in the art (as taught by Granada).  Furthermore, neither the claim nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the transition and inflow sections being connected by rivets, as opposed to any other means/form of connection.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and in view of Zukowski.
Regarding claims 14 and 16, Li discloses the stent according to claim 1, wherein the mesh structure of the inflow section (340) comprises a plurality of first mesh cells (342), and the mesh structure of the transition section (330a) comprises a plurality of second mesh cells (SC), and the transition section (330a) and the inflow section (340) are fixedly connected, illustrated in Figure 3A and modified figure 3A, above; but does not specifically disclose a connecting feature which is a sheet-like member made of a macromolecular material and has ends secured to the inflow and transition sections.
	However, Zukowski teaches a stent frame (100), in the same field of endeavor, illustrated in Figures 1A and 1B, which can be used in a prosthetic valve ([0018], Last 4 Lines), wherein the stent frame (100) has multiple portions (120/130) which are connected to one another by a connecting feature/interconnection (150A/15B), which is a sheet-like member made of a macromolecular material ([0017]).
In view of the teachings of Zukowski, it would have been obvious to one having ordinary sill in the art before the effective fling date do the invention for the stent of Li to have a connecting feature/sheet-like macromolecular material member to connect the transition and inflow sections, since doing so amounts to a mere matter of substitution of one known way in the art for connecting multiple portions/parts of a stent structure, for another known way in the art (as taught by Zukowski).  Furthermore, neither the claim nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the transition and inflow sections being connected by a connecting feature which is a macromolecular sheet-like material member, as opposed to any other means/form of connection.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774